Case: 11-10366     Document: 00511710291         Page: 1     Date Filed: 12/30/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 30, 2011
                                     No. 11-10366
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

GEORGE L. WEBBER,

                                                  Petitioner-Appellant

v.

REBECCA TAMEZ, Warden, Federal Correctional Institution, Fort Worth,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:10-CV-511


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        George Webber, federal prisoner # 14047-045, appeals the dismissal of his
28 U.S.C. § 2241 petition, in which he challenged his sentence of 192 months of
imprisonment for his 2002 conviction for distribution of cocaine base. Webber
contends that the district court erred in sentencing him as a career offender
under U.S.S.G. § 4B1.1 because his prior state drug offenses were not drug
trafficking offenses under § 4B1.2. He asserts that he meets the requirements
of the savings clause of 28 U.S.C. § 2255 because he is actually innocent of being

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-10366    Document: 00511710291     Page: 2   Date Filed: 12/30/2011

                                 No. 11-10366

a career offender under § 4B1.1 according to Begay v. United States, 553 U.S.
137 (2008).
      Webber’s claim based on an alleged error in applying a sentencing
enhancement may not be asserted in this § 2241 petition because it fails to
satisfy the requirements of the savings clause in § 2255. See Kinder v. Purdy,
222 F.3d 209, 213-14 (5th Cir. 2000). The district court properly dismissed
Webber’s § 2241 petition for lack of jurisdiction. See Padilla v. United States,
416 F.3d 424, 426-27 (5th Cir. 2005).
      The Government’s motion for summary affirmance is GRANTED, the
motion for extension of time to file a brief is DENIED, and the judgment of the
district court is AFFIRMED.




                                        2